13‐2579‐cv 
Am. Postal Workers Union, AFL‐CIO v. U.S. Postal Serv., 




                                        In the
             United States Court of Appeals
                          For the Second Circuit
                                       ________ 
                           AUGUST TERM 2013 
                             No. 13‐2579‐cv 
                                       
            AMERICAN POSTAL WORKERS UNION, AFL‐CIO, 
                            Plaintiff‐Appellee, 
                                       
                                     v. 
                                       
                     UNITED STATES POSTAL SERVICE, 
                           Defendant‐Appellant. 
                                 ________ 
                                       
              Appeal from the United States District Court 
                 for the Southern District of New York. 
          No. 12 Civ. 7896 (KBF) ― Katherine B. Forrest, Judge. 
                                 ________ 
                                       
                          ARGUED: MAY 19, 2014   
                          DECIDED: JUNE 6, 2014 
                                 ________ 
                                       
                                       
                                       
                                       
                                       
                                       
2                                                                                             No. 13‐2579‐cv




                                                      
Before: WINTER, WALKER and CABRANES, Circuit Judges. 
                            ________ 
                                 
      Defendant United States Postal Service appeals from the May 
16,  2013  judgment  of  the  United  States  District  Court  for  the 
Southern District of New York (Katherine B. Forrest, Judge) granting 
the  motion  of  plaintiff  American  Postal  Workers  Union  (“APWU”) 
to vacate an arbitral award on the basis that the arbitrator exceeded 
his powers under the relevant agreement by applying the doctrine of 
collateral estoppel against APWU.  

         We  hold  that  the  arbitrator’s  decision  to  apply  collateral 
estoppel―which  was  based  on  his  interpretation  of  particular 
provisions of the arbitration agreement, and is within an arbitrator’s 
authority  to  decide  under  a  broad  arbitration  agreement―did  not 
exceed  his  powers  under  the  arbitration  agreement  as  would  be 
required to justify vacating the award.  

         Accordingly, we REVERSE the May 16, 2013 judgment of the 
District  Court  and  REMAND  with  instructions  to  confirm  the 
arbitral award. 

                                         ________ 
                                              
                             SARAH  T.  KANTER  (Darryl  J.  Anderson,  on  the 
                             brief),  O’Donnell,  Schwartz  &  Anderson,  P.C., 
                             Washington,  DC,  for  Plaintiff‐Appellee  American 
                             Postal Workers Union, AFL‐CIO, 
                              
3                                                                                             No. 13‐2579‐cv




                  MICHAEL  J.  BYARS  (Emily  E.  Daughtry,  on  the 
                  brief),  Assistant United States Attorneys, for Preet 
                  Bharara, United States Attorney for the Southern 
                  District  of  New  York,  New  York,  NY,  for 
                  Defendant‐Appellant United States Postal Service. 
                                ________ 
                                      
JOSÉ A. CABRANES, Circuit Judge: 
 
      Defendant United States Postal Service (“USPS”) appeals from 
the May 16, 2013 judgment of the United States District Court for the 
Southern District of New York (Katherine B. Forrest, Judge) granting 
the  motion  of  plaintiff  American  Postal  Workers  Union  (“APWU”) 
to  vacate  an  arbitral  award  on  the  basis  that  the  arbitrator  had 
exceeded his powers under the relevant agreement by applying the 
doctrine of collateral estoppel against APWU.1  

         We  hold  that  the  arbitrator’s  decision  to  apply  collateral 
estoppel―which  was  based  on  his  interpretation  of  particular 
provisions of the arbitration agreement, and is within an arbitrator’s 
authority  to  decide  under  a  broad  arbitration  agreement  ―did  not 
exceed  his  powers  under  the  arbitration  agreement  as  would  be 
required to justify vacating the award.  




         1 The doctrine of collateral estoppel, also known as issue preclusion, provides 
that a judgment in a prior action may preclude relitigation of issues in a second action, if 
those issues were actually litigated and necessary to the outcome of the first action. 
Parklane Hosiery Co. v. Shore, 439 U.S. 322, 326 n.5 (1979).   
4                                                                                             No. 13‐2579‐cv




          Accordingly,  we  reverse  the  May  16,  2013  judgment  of  the 
District  Court  and  remand  with  instructions  to  confirm  the  arbitral 
award.  

                                        BACKGROUND 

          Carla  LaGreca,  a  former  USPS  employee,  was  initially 
employed as a Mail Processing Clerk. Around 1986, she applied for 
workers’  compensation  benefits  for  carpal  tunnel  syndrome 
developed in connection with her job. In 2007, the USPS reassigned 
LaGreca  to  a  limited‐duty  position  consistent  with  her  work 
restrictions. In September 2008 the USPS concluded that it no longer 
had work available consistent with LaGreca’s condition and placed 
her  on  leave‐without‐pay/injured‐on‐duty  status.  LaGreca  then 
initiated the grievance and arbitration proceedings giving rise to this 
case.  

          A.       The Grievance and Arbitration Procedures 

          The  APWU  and  the  USPS  are  parties  to  a  Collective 
Bargaining  Agreement  (“CBA”)  pursuant  to  which  LaGreca  may 
challenge  USPS  employment  decisions  that  allegedly  violate  the 
CBA.  The  CBA  provides  for  a  four‐step  grievance  process 
culminating in arbitration.  
5                                                                                             No. 13‐2579‐cv




         As  set  forth  in  the  Postal  Reorganization  Act,  39  U.S.C. 
§ 1005(c),2  postal  employees  like  LaGreca  also  receive  workers’ 
compensation               protection           under         the       Federal          Employees’ 
Compensation  Act,  5  U.S.C.  §§  8101  et.  seq.  Under  this  Act,  USPS 
employees  with  job‐related  disabilities  may  seek  relief  for  alleged 
violations  of  their  rights  by  appealing  to  the  Merit  Systems 
Protection Board (“MSPB”) for a determination of whether the USPS 
acted  “arbitrarily  [or]  capriciously”  in  making  its  employment 
decisions  (an  “MSPB  appeal”).  5  C.F.R.  § 353.304.3  The  MSPB  has 
held  that  USPS  employees  “have  the  right  to  file  both  a  grievance 
[under the CBA] and [an MSPB] appeal concerning the same agency 
action.” Latham v. U.S. Postal Serv., 117 M.S.P.R. 400, ¶ 29 (2012).   

         On  September  16,  2008,  LaGreca  initiated  a  grievance 
pursuant  to  the  CBA,  which  culminated  in  arbitration.  The  APWU 
argued,  on  LaGreca’s  behalf,  that  the  elimination  of  her  position 
violated  the  CBA, and  was  based  on  retaliatory  and discriminatory 
motives.  




         2 39 U.S.C. § 1005(c) provides: “Officers and employees of the Postal Service shall 
be covered by subchapter I of chapter 81 of title 5, relating to compensation for work 
injuries.”  
          5 C.F.R. § 353.304(c) provides: “An individual who is partially recovered from a 
         3

compensable injury may appeal to MSPB for a determination of whether the agency is 
acting arbitrarily and capriciously in denying restoration.” Restoration rights under the 
Federal Employees’ Compensation Act include the creation of limited duty assignments 
for employees with temporary or permanent compensable injuries. 5 U.S.C. § 8151(b); 5 
C.F.R. § 353.301(d). 
6                                                                                             No. 13‐2579‐cv




          On  December  29,  2008,  while  the  grievance  process  was 
ongoing,  LaGreca  filed  an  MSPB  appeal,  claiming  that  the  USPS 
acted  arbitrarily  and  capriciously  in  eliminating  her  position.  On 
August  14,  2009,  her  MSPB  appeal  was  denied  based  on  the 
conclusion  of  an  Administrative  Law  Judge  (“ALJ”)  that  the  USPS 
had  properly  eliminated  LaGreca’s  position  because  LaGreca’s 
doctor  had  declared  her  totally  disabled  as  of  September  2,  2008. 
LaGreca’s appeal from that decision was dismissed as untimely.  

          On  March  23,  2012,  LaGreca’s  CBA  grievance  was  submitted 
to  Arbitrator  Randall  Kelly.  The  USPS  argued  that  the  matter  was 
not  arbitrable  because  the  ALJ  had  already  resolved  the  issue  by 
concluding  during  the  MSPB  appeal  that  LaGreca  was  totally 
disabled.  Over  the  objection  of  the  APWU,  Arbitrator  Kelly  agreed 
to bifurcate the proceeding and first address the question of whether 
collateral  estoppel  was  applicable  in  the  circumstances  presented 
here.  

          On  this  subject,  Arbitrator  Kelly  noted  that  “[t]he  [CBA] 
specifically  recognizes  the  concept  of  res  judicata  when  a  matter  is 
simultaneously before the MSPB and arbitration; albeit for veterans.” 
Joint  App’x  26  (emphasis  supplied).  Specifically,  Article  16.9 
provides  that  an  “employee  appeal[ing]  under  the  Veterans’ 
Preference  Act”  waives  his  right  to  invoke  the  CBA  arbitration 
process  if:  (1)  “an  MSPB  settlement  agreement  is  reached”;  (2)  “a 
hearing on the merits before the MSPB has begun”; or (3) “the MSPB 
issues  a  decision  on  the merits  of  the  appeal.”  Id.  at 101. Arbitrator 
Kelly  then  recognized  that  Article  16.9  does  not  apply  to  LaGreca, 
7                                                                                             No. 13‐2579‐cv




but concluded that this provision, as well as other awards where the 
doctrine  of  collateral  estoppel  was  applied,  supported  the 
conclusion  that  the  CBA  embraces  the  application  of  preclusion 
principles. Id. at 26.   

         In  applying  collateral  estoppel  to  LeGreca’s  claim,  Arbitrator 
Kelly  first  determined  that  the  ALJ’s  decision  denying  her  appeal 
was the final decision of the MPSB, a matter not disputed on appeal. 
He  then  stated  that  the  “undeniable  conclusion  to  be  derived  from 
the MSPB decision” was that “[LaGreca] [wa]s totally disabled as of 
September  2,  2008.”  Id.  at  27.  Accordingly,  “[USPS]  could  not  have 
been arbitrary and capricious when it terminated her Modified Duty 
Assignment” and “the matter is . . . therefore not arbitrable based on 
the doctrine of collateral estoppel.” Id.   

         The  APWU  sought  vacatur  of  this  decision  in  the  District 
Court on the basis that Arbitrator Kelly’s decision to apply collateral 
estoppel was in excess of his powers under the CBA. 

         B.        The District Court’s Decision 

         In  addressing  cross‐motions  for  summary  judgment,  the 
District Court stated: “Arbitrator Kelly found no explicit support in 
the [CBA] for applying collateral estoppel to LaGreca’s case. Instead, 
he  purported  to  find  implicit  support  in  the  Section  16.9  of  the 
Agreement  [addressing  claimants  pursuant  to  the  Veterans’ 
Preference  Act].”  Am.  Postal  Workers  Union,  AFL‐CIO  v.  U.S.  Postal 
Serv., No. 12‐cv‐7896 (KBF), 2013 WL 1890264, at *3 (S.D.N.Y. May 2, 
2013).  The  District  Court  asserted  that  “[t]he  [CBA]  does  not  make 
8                                                                                             No. 13‐2579‐cv




any  provision  for  the  application  of  collateral  estoppel  in  general,” 
and  the  only  provision  that addresses preclusion  does  not apply  to 
LaGreca.  Id.  at  *4.  The  District  Court  stated  further  that,  if  any 
inference  could  be  drawn  from  Section  16.9,  it  was  that  preclusion 
principles do not apply in other circumstances. Id.   

         The District Court concluded that Arbitrator Kelly improperly 
“relied on the free‐floating principle of collateral estoppel to use the 
MSPB  decision  to  preclude  LaGreca  from  recovering  in  her 
grievance  under  the  [CBA]  .  .  .  without  any  contractual  basis.”  Id. 
Accordingly,  the  District  Court  vacated  Arbitrator  Kelly’s  award 
and remanded the case for arbitration. This appeal followed. 

                                          DISCUSSION 

         The  question  here—whether  Arbitrator  Kelly  had  authority, 
pursuant  to  the  CBA,  to  apply  collateral  estoppel  to  LaGreca’s 
claim—is  a  legal  one,  reviewed  de  novo  on  appeal.  See  Scandinavian 
Reinsurance Co. v. St. Paul Fire & Marine Ins. Co., 668 F.3d 60, 71 (2d 
Cir. 2012).   

         Vacatur  is  appropriate  when  an  arbitrator’s  decision 
“exceeded  [his]  powers”  under  the  relevant  contract.  9  U.S.C. 
§ 10(a)(4).4  The  crux  of  the  excess‐of‐powers  standard  is  “whether 

         4 The Federal Arbitration Act (“FAA”) provides that a district court “may make 
an order vacating the [arbitral] award upon the application of any party to the arbitration 
. . . where the arbitrators exceeded their powers, or so imperfectly executed them that a 
mutual, final, and definite award upon the subject matter submitted was not made.” 9 
U.S.C. § 10(a)(4). 
9                                                                                             No. 13‐2579‐cv




the  arbitrator’s  award  draws  its  essence  from  the  collective 
bargaining agreement.” St. Mary Home, Inc. v. Serv. Emps. Int’l Union, 
Dist.  1199,  116  F.3d  41,  44  (2d  Cir.  1997)  (internal  quotation  marks 
and  citations  omitted).  Particularly  where,  as  here,  the  challenge  is 
to  “an  award  deciding  a  question  which  all  concede  to  have  been 
properly submitted [to the arbitrator] in the first instance,”5 vacatur 
under  the  excess‐of‐powers  standard  is  appropriate  only  in  the 
“narrowest”  of  circumstances.  Jock  v.  Sterling  Jewelers  Inc.,  646  F.3d 
113, 122 (2d Cir. 2011) (internal quotation marks omitted).  

         The Supreme Court recently reaffirmed that 

         [i]t is not enough to show that the arbitrator committed 
         an  error—or  even  a  serious  error.  Because  the  parties 
         bargained  for  the  arbitrator’s  construction  of  their 
         agreement,  an  arbitral  decision  even  arguably 
         construing  or  applying  the  contract  must  stand, 
         regardless of a court’s view of its (de)merits.   


        The arbitration here was pursuant to the Postal Service Reorganization Act 
(“PRA”), not the FAA. Courts, however, have recognized that the stringent standard for 
vacating an arbitration award is materially the same under the FAA, Labor Management 
Relations Act (“LMRA”), and the PRA. See Oxford Health Plans LLC v. Sutter, 133 S. Ct. 
2064, 2068 (2013) (relying on LMRA case law when discussing deference to FAA awards); 
USPS v. APWU, 553 F.3d 686, 688‐89 (D.C. Cir. 2009) (applying LMRA standards to cases 
under the PRA). 
         5  Although  the  APWU  objected  to  bifurcation  of  the  proceedings,  there  is  no 
indication in the record that it disputed that the applicability of collateral estoppel was an 
arbitrable issue. Moreover, doing so would have been futile in light of our holding in U.S. 
Fire  Insurance  Co.  v.  National  Gypsum  Co.,  that  the  decision  whether  to  apply  collateral 
estoppel  based  on  a  prior  judicial  decision  is  within  the  arbitrator’s  authority  under  a 
broad arbitration agreement. 101 F.3d 813, 817 (2d Cir. 1996). 
10                                                                                            No. 13‐2579‐cv




Oxford  Health  Plans  LLC  v.  Sutter,  133  S.  Ct.  2064,  2068  (2013) 
(alterations,  citations,  and  internal  quotation  marks  omitted).6  In 
order to vacate, a court must find that “the arbitrator act[ed] outside 
the  scope  of  his  contractually  delegated  authority.”  Id.  (internal 
quotation marks omitted).  

         In  Oxford  Health  Plans,  the  issue  was  whether  the  arbitrator 
exceeded  his  authority  by  permitting  class‐wide  arbitration.  Id.  In 
holding  vacatur  inappropriate  the  Supreme  Court  noted  that  the 
arbitrator  “focused  on  the  arbitration  clause’s  text,  analyzing 
(whether  correctly  or  not  makes  no  difference)  .  .  .  what  it  sent  to 
arbitration.”  Id.  at  2069.  The  Court  distinguished  its  decision  in 
Stolt–Nielsen  S.A.  v.  AnimalFeeds  International  Corp., 559  U.S.  662 
(2010),  which  “overturned  the  arbitral  decision  [to  permit  class 
arbitration] because it lacked any contractual basis for ordering class 
procedures,  not  because  it  lacked  .  .  .  a  ‘sufficient’  one.”  Oxford 
Health  Plans,  133  S.  Ct.  at  2069.  In  Stolt–Nielsen,  the  parties  had 
expressly  stipulated  that  they  had  never  reached  an  agreement 
regarding  class  arbitration.  Id.  Accordingly,  the  arbitral  decision 
“was  not—indeed, could  not have  been—based  on  a determination 
regarding the parties’ intent.” Id. (internal quotation marks omitted). 
Similarly,  in  Harry  Hoffman  Printing,  Inc.  v.  Graphic  Communications 
International  Union,  Local  261—the  case  relied  upon  by  the  District 
Court—we  vacated  an  arbitral  decision  imposing  additional  due 
process  requirements  because  the  arbitration  panel  “creat[ed] 

          The  District  Court  did  not  have  the  guidance  of  Oxford  Health  Plans  when 
         6

deciding whether to vacate the arbitral award in this case.  
11                                                                                            No. 13‐2579‐cv




entirely  new  terms”  in  the  CBA,  notwithstanding  a  so‐called  “no 
modification” clause. 950 F.2d 95, 100 (2d Cir. 1991). Simply put, as 
in Stolt‐Nielsen, the arbitral panel’s decision in Harry Hoffman lacked 
any  contractual  basis  and,  indeed,  was  expressly  prohibited  by  the 
CBA. See id. at 99‐100. 

         The  situation  here  is  analogous  to  Oxford  Health  Plans: 
Arbitrator Kelly looked at the terms of the CBA and concluded that, 
in  the  circumstances  presented,  they  supported  application  of 
collateral  estoppel.  Nothing  in  the  CBA  expressly  forecloses  use  of 
preclusion  principles  with  respect  to  MSPB  appeals  or  other 
grievance proceedings. Moreover, we have held that under a broad 
arbitration agreement such as the one at issue in this case, arbitrators 
possess authority to apply collateral estoppel based on prior judicial 
or administrative decisions. See, e.g., U.S. Fire Ins. Co. v. Nat’l Gypsum 
Co., 101 F.3d 813, 817 (2d Cir. 1996) (“[A]mbiguity as to whether an 
issue  [of  collateral  estoppel]  is  within  the  scope  of  an  arbitration 
agreement is resolved in favor of arbitrability.”); Nat’l Union Fire Ins. 
Co. v. Belco Petroleum Corp., 88 F.3d 129, 135 (2d Cir. 1996) (“Nothing 
in the arbitration clause gives any indication that anyone other than 
the  arbitrator  should  decide  the  preclusive  effect  of  a  prior 
arbitration.”).  

         In  sum,  Arbitrator  Kelly  concluded  that  Section  16.9 
demonstrated  the  shared  intent  of  the parties  to the  CBA to  permit 
decisions  of  the  MSPB  to  inform,  and  in  some  cases,  preclude 
decisions in a subsequent arbitration. Nothing in the CBA expressly 
foreclosed  this  conclusion.  The  District  Court  concluded  that,  “[i]f 
12                                                                                            No. 13‐2579‐cv




one were to draw any inference from [Section 16.9], it would be the 
converse inference that, because the [CBA] explains where principles 
of  preclusion  do  apply,  those  principles  do  not  apply  elsewhere.” 
Am.  Postal  Workers  Union,  2013  WL  1890264,  at  *4.  That  is  simply  a 
different  interpretation  of  the  contract,  and  while  arguably  a  better 
interpretation  of  the  CBA,  it  is  simply  not  a  basis  for  vacatur. 
Because  Kelly  was  “arguably  construing  or  applying  the  contract,” 
his decisions “must stand, regardless of a [district] court’s view of its 
(de)merits.” Oxford Health Plans, 133 S. Ct. at 2068 (internal quotation 
marks omitted).   

                                              CONCLUSION 

         To summarize, we hold that: 

         (1)             Under  the  broad  arbitration  agreement  in  the  CBA, 
                         the  preclusive  effect  of  a  prior  judicial  or 
                         administrative decision is a matter to be decided by 
                         the arbitrator. 
                          
         (2)             Nothing  in  the  CBA  foreclosed  application  of 
                         preclusion principles by the arbitrator. 
          
         (3)             The  arbitrator  did  not  exceed  his  authority  by 
                         interpreting  the  terms  of  the  contract,  whether 
                         correctly or  not,  to  permit  use  of  collateral  estoppel 
                         based on a prior administrative decision.  

       Accordingly, we REVERSE the May 16, 2013 judgment of the 
District  Court  and  REMAND  with  instructions  to  confirm  the 
arbitral award.